
	
		III
		112th CONGRESS
		2d Session
		S. CON. RES. 54
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2012
			Mr. Hatch (for himself
			 and Mr. Cornyn) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Stating that it is the policy of the United
		  States to oppose the sale, shipment, performance of maintenance, refurbishment,
		  modification, repair, and upgrade of any military equipment from or by the
		  Russian Federation to or for the Syrian Arab Republic. 
	
	
		Whereas the General Director of Rosoboronexport, the
			 largest Russian arms exporter, recently announced that his company was
			 transferring anti-aircraft and anti-ship missile systems to Syria;
		Whereas the Government of the Russian Federation has
			 announced the deployment of 11 warships, including amphibious ships designed to
			 carry naval infantry, to the eastern Mediterranean, and it is expected that
			 some of those ships will dock at the Syrian port of Tartus;
		Whereas Secretary of State Hillary Clinton recently
			 stated, What can every nation and group represented here do? … I ask you
			 to reach out to Russia and China, and to not only urge but demand that they get
			 off the sidelines and begin to support the legitimate aspirations of the Syrian
			 people.;
		Whereas Secretary of State Clinton further stated on July
			 17, 2012, [O]ur commitment is to try to get Russia to cooperate. So we
			 want the rest of the world to put pressure on Russia … as long as he [Bashar
			 al-Assad] has Russia uncertain about whether or not to side against him in any
			 more dramatic way that it already has, he [Assad] feels like he can keep
			 going.;
		Whereas the Government of the Russian Federation recently
			 refurbished at least three Syrian Mi–25 helicopters; and
		Whereas the Government of the Russian Federation has taken
			 a tentative positive step of expounding a new policy that it will not enter
			 into new arms agreements with the Government of the Syrian Arab Republic: Now,
			 therefore, be it
		
	
		That it is the policy of the United
			 States—
			(1)to oppose the
			 sale, shipment, performance of maintenance, refurbishment, modification,
			 repair, or upgrade of any military equipment, including parts that can be used
			 in military equipment, from or by the Government of the Russian Federation to
			 or for the Government of the Syrian Arab Republic; and
			(2)to oppose any
			 effort by the Government of the Russian Federation to increase, maintain, or
			 sustain the military readiness and or military capabilities of the Government
			 of the Syrian Arab Republic.
			
